J. F. Daly, J.
The Code of Civil Procedure, sections 3060 and 3067, providing for costs on appeal from judgments of justices of the peace, apply to appeals from the district courts. • Section 3213 provides that appeals from the latter courts may be taken in the cases and in the manner prescribed for appeals from the former.
The manner of taking the appeal includes the manner of disposing of it, when there is no other provision as to how the appeal shall be determined and as to costs thereon.
*48The repealing act of 1880, chapter 245, section 3, subdivision 7, declares that the repeal does not affect any provision of the existing laws relating to the district courts or costs or fees * * * in those courts, &e.
This does not touch the question as to costs in the court of common pleas on appeal from these courts.
The appellant, on reversal, is therefore entitled to thirty dollars (seo. 3067) and to costs of the court below (sec. 3060). Only one bill of costs can be taxed.
The item for stenographer’s fees must be reduced to twenty-three dollars, and the item of four dollars for copy of return must be disallowed.